Title: Cash Accounts, August 1773
From: Washington, George
To: 



[August 1773]



Cash


Augt 16—
To Cash recd from Mr Montgomerie difficient in Dollars paid me formerly
£ 4. 0.4


Contra


3—
By Servants
0. 3.0



By Cash paid David Cowan in part of Wages
5. 0.0


5—
By Ditto paid Jonn Palmer Do Do
8. 0.0


9—
By Jno. Sheridine for his Lease
6.15.0


12—
By Cash paid Robt Conway for 8216 feet of Inch Pine Plank @ 6/
24.13.0


16—
By ditto paid John Alton
5. 0.0



By Ditto in lieu of 2 bad Bills
2. 0.0



By Mr Chas Turner on acct of Colo. Colvills Estate
4. 9.9



By Cash advancd Gilbert Simpson
6. 0.0


18—
By Colo. Fairfax’s Gardner
0. 5.0


22—
By Cash paid Mr Robt Hooe pr Mr Richd Harrison a Fee to Mr Thos Johnson
2. 8.0


24—
By Cash sent by Gilbert Simpson to Captn Crawford to pay the assessment of my Land on Youghiogany £11.5. Pensa
9. 0.0


26—
By Cash paid Chrr Shade
8. 0.0




By ditto paid Jno. Brickay for 368 Bls Oystr sh.
3. 6.3



By Servants
0. 3.0


28—
By Cards
3. 4.0


31—
By Aaron Sterlg for 2003 feet Inch & ¼ Plk @ 1d.
8. 7.0


